Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-13-2007

In Re: Fleming Co
Precedential or Non-Precedential: Precedential

Docket No. 05-2365




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Fleming Co " (2007). 2007 Decisions. Paper 342.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/342


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 05-2365
                                     ____________

                   IN RE: FLEMING COMPANIES, INC., ET AL.,

                                                    Debtors

                          AWG ACQUISITION LLC;
                   ASSOCIATED WHOLESALE GROCERS, INC.,

                                                  Appellants

                                     ____________

                    On Appeal from the United States District Court
                               for the District of Delaware
                                    (No. 04-cv-00371)
                District Judge: Honorable Sue L. Robinson, Chief Judge
                              Argued: December 12, 2006

                    Before: FISHER, CHAGARES, Circuit Judges,
                      and BUCKWALTER, Senior District Judge*


                           ORDER AMENDING OPINION

CHAGARES, Circuit Judge

       IT IS HEREBY ORDERED that the opinion in the above case, filed August 22,
2007, be amended as follows:

        On page 2, change contact information for appellee’s counsel, Richard A. Chesley
as follows:




      *
        The Honorable Ronald L. Buckwalter, United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.
             Richard A. Chesley
             Paul, Hastings, Janofsky & Walker LLP
             191 North Wacker Drive, 30th Floor
             Chicago, Illinois 60606

                                         By the Court,



                                         /s/ Michael A. Chagares
                                         Circuit Judge

Dated: September 13, 2007
DMM/cc: Mark T. Benedict, Esq.
          Selinda A. Melnik, Esq.
          Leonard L. Wagner, Esq.
          Richard A. Chesley, Esq.
          Daniel J. DeFranceschi, Esq.